IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                           No. 01-40141
                                         Summary Calendar



UNITED STATES OF AMERICA,

                                                                                      Plaintiff-Appellee,

                                                 versus

ALBERTO MACIAS-GARCIA,

                                                                                    Defendant-
Appellant.

                          -------------------------------------------------------
                           Appeal from the United States District Court
                                  for the Southern District of Texas
                                     USDC No. B-00-CR-399-1
                         --------------------------------------------------------
                                            August 16, 2001

Before DAVIS, BENAVIDES and STEWART, Circuit Judges:

PER CURIAM:*

       The Federal Public Defender appointed to represent Alberto Macias-Garcia (“Macias”) has

requested leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738

(1967). Macias has not responded to the motion. Our independent review of the brief and the record

discloses no nonfrivolous issue for appeal. Counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the appeal is DISMISSED.

       MOTION GRANTED; APPEAL DISMISSED.




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.